Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1 is allowable is because the closest prior art of record, WO 2021/204369, fails to teach or fairly suggest either alone or in combination with the prior art of record an apparatus configured to be employed in a user equipment (UE) for a new radio (NR) network comprising: one or more processors configured to: receive, from a network slice customer (NSC), an NSC Service ID that associates the NSC with a communication service; receive, from a network slice provider (NSP), a UE route selection policy (URSP) comprising a traffic descriptor comprising the NSC Service ID and a rule that associates the NSC Service ID with a single network slice selection assistance information (S-NSSAI); and in response to detecting an execution of an application of the communication service, route data traffic to a network slice instance of a network slice as a service (NSaaS) based on the NSC Service ID from the NSC and the S-NSSAI associated with the NSC Service ID according to the URSP from the NSP.  

The primary reason independent claim 13 is allowable is because the closest prior art of record, WO 2021/204369, fails to teach or fairly suggest either alone or in combination with the prior art of record a method of a user equipment (UE) to perform operations via processing circuitry, comprising: receiving, from a network slice provider (NSP), a UE route selection policy (URSP) comprising a traffic descriptor that includes a network slice customer (NSC) Service ID; determining an application service derived from the NSC Service ID; determining a single network slice selection assistance information (S-NSSAI) from the URSP; and linking the application service to a network slice based on the NSC Service ID and the S-NSSAI.

The primary reason independent claim 18 is allowable is because the closest prior art of record, WO 2021/204369, fails to teach or fairly suggest either alone or in combination with the prior art of record an apparatus configured to be employed in a user equipment (UE) comprising: one or more processors configured to: receive, from a network slice provider (NSP), a UE route selection policy (URSP) that associates a network slice customer (NSC) Service ID to a traffic descriptor; determine a single network slice selection assistance information (S- NSSAI) from the URSP; and associate an application service to a network slice based on the NSC Service ID and the S-NSSAI to operate an application that includes the application service on the network slice.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2022/0279434 pertains to network slice selection including receiving network slice selection assistance information, NSSAI, representing one or more assignable network slices for the UE, and respectively corresponding one or more network slice routing rules.
EP 3975479 pertains to network slices in a 5G mobile communications network that includes providing o a customer in a manner of network slice as a service such as an operator creates a network slice instance to provide a service for a third party, where the third party and the network slice is identified by single network slice selection assistance information (single network slice selection assistance information, S-NSSAI).
US 2018/0316564 pertains a to network slice management function associated with each network slice instance, the network slice management function configured to expose one or more management functions to a customer such that the customer can affect limited management of its associated network slice instance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466


/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466